Title: To James Madison from Ebenezer Stevens, 16 March 1801 (Abstract)
From: Stevens, Ebenezer
To: Madison, James


16 March 1801, New York. Requests passport for French passenger, Felix Verger, and his family, who wish to sail on his brig to Ile de France. Encloses Verger’s letter to Stevens. Stevens’s son goes on the vessel as supercargo and will carry diplomatic dispatches if required. Hopes nothing will delay loading the ship bound for Tunis carrying U.S. tribute.
 

   
   RC and enclosures (DNA: RG 59, ML). RC 2 pp. Enclosures (3 pp.) are Verger to Stevens, 16 Mar. 1801 (in French), and a half-page sheet with passport information.


